PER CURIAM.
For the reasons set forth in the companion case of Gilchrist v. Gilchrist, 492 So.2d 228 (La.App. 3d Cir.1986), the judgment of the trial court is affirmed in part and amended in part as follows: 1) the judgment of absolute divorce between plaintiff, Melba Lambert Gilchrist, and defendant, DeWitt Paul Gilchrist, Jr., is affirmed; 2) the judgment granting to plaintiff sole custody of the two minor children, subject to visitation rights of defendant, is amended to grant defendant visitation rights with the minor children for two (2) weeks during the summer, on alternating holidays, and on Father’s Day; as amended the judgment is affirmed; 3) the judgment ordering defendant to pay plaintiff $800.00 per month as permanent alimony and child support is modified to award plaintiff $100.00 per month permanent alimony and $300.00 per child per month for child support. All costs of this appeal are assessed equally between the parties.
AMENDED AND AFFIRMED.